Name: 82/879/EEC: Council Decision of 21 December 1982 on the conclusion of the Convention amending the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine refugees (UNRWA) concerning aid to refugees in the countries of the Near Easti
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-30

 Avis juridique important|31982D087982/879/EEC: Council Decision of 21 December 1982 on the conclusion of the Convention amending the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine refugees (UNRWA) concerning aid to refugees in the countries of the Near Easti Official Journal L 371 , 30/12/1982 P. 0042*****COUNCIL DECISION of 21 December 1982 on the conclusion of the Convention amending the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine refugees (UNRWA) concerning aid to refugees in the countries of the Near East (82/879/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas a Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine refugees (UNRWA) concerning aid to refugees in the countries of the Near East (2) was signed on 17 February 1982; Whereas it is necessary to approve the Convention which amends that Convention in order to take account of the changing needs of refugees in receipt of assistance from UNRWA, HAS DECIDED AS FOLLOWS: Article 1 The Convention amending the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine refugees (UNRWA) concerning aid to refugees in the countries of the Near East is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Convention in order to bind the Community. Done at Brussels, 21 December 1982. For the Council The President O. MOELLER (1) Opinion delivered on 17 December 1982 (not yet published in the Official Journal). (2) OJ No L 392, 31. 12. 1981, p. 4.